PER CURIAM.
This is a consolidation of an equity suit and a law action arising out of the same set of facts and between the same parties. The appellees brought suit in equity seeking inverse condemnation alleging a taking of their property by the City. Later the ap-pellees filed a suit at law against the City for damages to their property by reason of certain low overflights of planes over their property. The law action was held up until final action on the equity suit, in which latter suit the trial court decreed there was no taking of appellees’ property. The trial court in its final decree in the equity suit noted the pendency of the law action and consolidated the cases for trial on the issue of damages only, which resulted in a jury verdict of $14,000 in favor of the plaintiffs, appellees herein. The trial judge by its decree limited the total recovery in both cases to $14,000.
The record is rather lengthy in the cases, but after a careful review thereof and noting the able briefs filed by the respective parties, we cannot agree with the appellant’s assignments of error and particularly as to the question of res judicata argument.
We fail to find any merit in the cross-assignments of error, also. We compliment the trial court in so meticulously dealing with the complex questions involved and arriving at what we believe to be a fair and equitable solution — fair and legal to all parties.
The judgment appealed from is therefore affirmed.
JOHNSON, C. J., and WIGGINTON and SPECTOR, JJ., concur.